Exhibit 10.1
(BANK OF AMERICA LOGO) [v53345v5334501.gif]
AMENDMENT NO. 2 TO LOAN AGREEMENT
     This Amendment No. 2 (this “Amendment”) dated as of July 31, 2009, is
between Bank of America, N.A. (the “Bank”) and Calavo Growers, Inc., a
California corporation (together, the “Borrower”).
RECITALS
     A. The Bank and the Borrower entered into a certain Business Loan Agreement
dated as of October 15, 2007 (together with any previous amendments, the
“Agreement”).
     B. The Bank and the Borrower desire to amend the Agreement.
AGREEMENT
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
     2. Amendments. The Agreement is hereby amended as follows:
     2.1 Section 1.1(a) of the Agreement is amended and restated as follows:

  (a)   During the availability period described below, the Bank will provide a
line of credit to the Borrower. The amount of the line of credit (the
“Commitment”) is $15,000,000.

     2.2 The first sentence of Section 1.2 is amended and restated as follows:
1.2 Availability Period. The line of credit is available between the date of
this Agreement and July 1, 2011 or such earlier date as the availability may
terminate as provided in this Agreement (the “Expiration Date”).
     2.3 Section 1.4 of the Agreement is amended and restated as follows:
1.4 Interest Rate.

  (a)   The interest rate is a rate per year equal to the sum of (i) the greater
of the BBA LIBOR Daily Floating Rate or the Index Floor, plus
(ii) 1.00 percentage point. For the purposes of this paragraph, “index Floor”
means 1.00 percentage point.



- 1 -



--------------------------------------------------------------------------------



 



  (b)   The BBA LIBOR Daily Floating Rate is a fluctuating rate of interest
which can change on each banking day. The rate will be adjusted on each banking
day to equal the British Bankers Association LIBOR Rate (“BBA LIBOR”) for U.S.
Dollar deposits for delivery on the date in question for a one month term
beginning on that date. The Bank will use the BBA LIBOR Rate as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by the Bank from time to time) as determined at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, as adjusted from time to time in the Bank’s sole discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs. If such rate is not available at such time for any reason, then the rate
will be determined by such alternate method as reasonably selected by the Bank.
A “London Banking Day” is a day on which banks in London are open for business
and dealing In offshore dollars.

     2.4 Section 1.5 of the Agreement is amended and restated as follows:
1.5 Optional interest Rates.
Instead of the interest rate based on the rate stated in the paragraph entitled
“Interest Rate” above, the Borrower may elect the optional interest rates listed
below for this Commitment during interest periods agreed to by the Bank and the
Borrower. The optional interest rates shall be subject to the terms and
conditions described later in this Agreement. Any principal amount bearing
interest at an optional rate under this Agreement is referred to as a “Portion.”
The following optional interest rates are available:

  (a)   The sum of (i) the greater of the LIBOR Rate or the Index Floor, plus
(ii) 1.00 percentage point. For the purposes of this paragraph, “Index Floor”
means 1.00 percentage point.

  2.5   Sections 2.2 and 2.3 of the Agreement are amended and restated as
follows:

2.2 LlBOR Rate.
The election of LIBOR Rates shall be subject to the following terms and
requirements:

  (a)   The interest period during which the LIBOR Rate will be in effect will
be one or two weeks, or one, two, three, four, five, six, seven, eight, nine,
ten, eleven, or twelve months. The first day of the interest period must be a
day other than a Saturday or a Sunday on which banks are open for business in
New York and London and dealing in offshore dollars (a “LIBOR Banking Day”). The
last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.     (b)   Each LIBOR Rate Portion will be for an amount not
less than One Hundred Thousand Dollars ($100,000).     (c)   The “LIBOR Rate”
means the interest rate determined by the following formula. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

- 2 -



--------------------------------------------------------------------------------



 



             
 
  LIBOR Rate =   London Inter-Bank Offered Rate    
 
      (1.00 - Reserve Percentage)    

Where,

  (i)   “London Inter-Bank Offered Rate” means, for any applicable interest
period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period, for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason, then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars.     (ii)  
“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

  (d)   The Borrower shall irrevocably request a LIBOR Rate Portion no later
than 12:00 noon California time on the LIBOR Banking Day preceding the day on
which the London Inter-Bank Offered Rate will be set, as specified above. For
example, if there are no intervening holidays or weekend days in any of the
relevant locations, the request must be made at least three days before the
LIBOR Rate takes effect.     (e)   The Bank will have no obligation to accept an
election for a LIBOR Rate Portion if any of the following described events has
occurred and is continuing:

  (i)   Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or     (ii)   the LIBOR Rate does not accurately reflect the
cost of a LIBOR Rate Portion.

  (f)   Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.     (g)   The prepayment fee shall be
in an amount sufficient to compensate the Bank for any loss, cost or expense
incurred by it as a result of the prepayment, including any loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained

- 3 -



--------------------------------------------------------------------------------



 



      by it to maintain such Portion or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by the Bank in connection with the
foregoing. For purposes of this paragraph, the Bank shall be deemed to have
funded each Portion by a matching deposit or other borrowing in the applicable
interbank market, whether or not such Portion was in fact so funded.

          2.6 Section 3.1(a) of the Agreement is amended by replacing the phrase
“0.15% per year” with the phrase “0.375% per year.”
          2.7 Section 4.6 of the Agreement is amended by replacing the phrase
“2.0 percentage point(s)” with the phrase “6.0 percentage points”.
          2.8 Section 7.19 of the Agreement is amended and restated as follows:
7.19 Tangible Net Worth. Prior to October 31, 2010, to maintain on a
consolidated basis Tangible Net Worth equal to at least Fifty-Nine Million
Dollars ($59,000,000) and, on and after October 31, 2010, to maintain on a
consolidated basis Tangible Net Worth equal to at least Sixty-Four Million
Dollars ($64,000,000), in each case, measured on a quarterly basis.
“Tangible Net Worth” means the value of total assets (Including leaseholds and
leasehold improvements and reserves against assets but excluding goodwill,
patents, trademarks, trade names, organization expense, unamortized debt
discount and expense, capitalized or deferred research and development costs,
deferred marketing expenses, and other like intangibles, and monies due from
affiliates, officers, directors, employees, shareholders, members or managers)
less total liabilities, including but not limited to accrued and deferred income
taxes, but excluding the non-current portion of Subordinated Liabilities.
“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.
          2.9 Section 7.21 of the Agreement is amended and restated as follows:
7.21 Funded Debt to EBITDA Ratio.
To maintain on a consolidated basis a ratio of Funded Debt to EBITDA not
exceeding 3.00:1.0.
“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt, less the
non-current portion of Subordinated Liabilities.
“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization. This ratio will be calculated at the
end of each reporting period for which the Bank requires financial statements,
using the results of the twelve-month period ending with that reporting period.
“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.

- 4 -



--------------------------------------------------------------------------------



 



     3. Representations and Warranties. When the Borrower signs this Amendment,
the Borrower represents and warrants to the Bank that: (a) there is no event
which is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.
     4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank:
     4.1 A copy of this Amendment executed by Borrower.
     4.2 If the Borrower or any guarantor is anything other than a natural
person, evidence that the execution, delivery and performance by the Borrower
and/or such guarantor of this Amendment and any instrument or agreement required
under this Amendment have been duly authorized.
     4.3 Payment by the Borrower of all costs, expenses and attorneys’ fees
(including allocated costs for in-house legal services) incurred by the Bank in
connection with this Amendment.
     5. Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect.
     6. Counterparts. This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
     7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
[Balance of page intentionally left blank.]

- 5 -



--------------------------------------------------------------------------------



 



     This Amendment is executed as of the date stated at the beginning of this
Amendment.

          Bank of America, N.A.    
 
       
By
  /s/ Renee Gordon
 
    Name: Renee Gordon     Title: Assistant Vice President    

Borrower: Calavo Growers, Inc., a California corporation

         
By
  /s/ James Snyder
 
    Name: James Snyder     Title: Corporate Controller    

- 6 -